The opinion of the court was delivered by
Marshall, J.:
The defendant appeals from an award of alimony to the plaintiff in a judgment granting a divorce to her.
The complaint is that the division of property was unjust. Abstracts have been furnished by both the plaintiff and the defendant. A careful reading of those abstracts does not show that there was any abuse of discretion in the amount of alimony awarded to the plaintiff. No other reason is advanced for reversing the judgment, and it is affirmed.